                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     BRIAN BUCHANAN,                                     CASE NO. 15-cv-01696-YGR
                                   7                   Plaintiff,
                                                                                             PRETRIAL ORDER
                                   8             vs.

                                   9     TATA CONSULTANCY SERVICES, LTD,
                                  10                   Defendant.

                                  11

                                  12          TO ALL PARTIES AND COUNSEL OF RECORD:
Northern District of California
 United States District Court




                                  13          As noted during the January 7, 2019 scheduling conference, the Court hereby sets the

                                  14   following trial and pretrial dates:

                                  15                                         PRETRIAL SCHEDULE

                                  16    COMPLIANCE HEARING:                                    Friday, March 8, 2019 at 9:01 a.m.

                                  17    PRETRIAL CONFERENCE:                                   April 5, 2019 at 9:00 a.m.
                                  18    TRIAL DATE:                                            Monday, April 29, 2019 at 8:30 a.m. for
                                                                                               Jury Trial
                                  19
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                  20
                                       and confer at least twenty-one (21) days in advance of the Pretrial Conference, and the parties
                                  21
                                       shall file a joint Pretrial Conference Statement fourteen (14) days prior to the Pretrial Conference.
                                  22
                                       The compliance hearing on Friday, March 8, 2019 at 9:01 a.m. is intended to confirm that counsel
                                  23
                                       have reviewed the Court’s Pretrial Setting Instructions and are in compliance therewith. The
                                  24
                                       compliance hearing shall be held in the Federal Courthouse, 1301 Clay Street, Oakland,
                                  25
                                       California, in Courtroom 1. Five (5) business days prior to the date of the compliance hearing, the
                                  26
                                       parties shall file a one-page JOINT STATEMENT confirming they have complied with this
                                  27
                                       requirement or explaining their failure to comply. If compliance is complete, the parties need not
                                  28
                                   1   appear and the compliance hearing will be taken off calendar. Telephonic appearances will be

                                   2   allowed if the parties have submitted a joint statement in a timely fashion. Failure to do so may

                                   3   result in sanctions.

                                   4           The parties must comply with both the Court’s Standing Order in Civil Cases and Standing

                                   5   Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All

                                   6   Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.

                                   7           IT IS SO ORDERED.

                                   8

                                   9   Dated: January 9, 2019
                                                                                                 YVONNE GONZALEZ ROGERS
                                  10                                                        UNITED STATES DISTRICT COURT JUDGE
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
